Title: From John Adams to United States Senate, 25 February 1801
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Feb. 25 1801.

I nominate Louis C Baily of Maryland, now acting as Lieutenant on board of the eagle, to be promoted from the rank of midshipman to be a Lieutenant in the navy.
Jacob Jones of Deleware a midshipman to be promoted to the rank of Lieutenant in the Navy.
Robert Greenleaf of Rhode Island to be a second Lieutenant in the marine corps vice Lieutenant Bell resigned
Robert Hamilton Nicholls of Mary land to be a second Lieutenant in the marine corps vice Lieutenant McCleary deceased

John Adams